DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Objection/Rejections
The objection to the specification is withdrawn due to Applicant’s amendment filed on November 8, 2021.
The 35 U.S.C. 112(b) rejection of claims 1-9, 11, 14-21, is withdrawn due to Applicant’s amendment, and Applicant’s clarification in the remarks of the response filed on November 8, 2021, that the “thermosetting polymer composition” is intended to mean a composition containing polyester amide acid, an epoxy compound, an epoxy curing agent and a solvent.
The 35 U.S.C. 102(a/1,2) and 35 U.S.C. 103 rejections of claims 1-9, 11, 14-21, over Momoi as the primary reference, are withdrawn due to Applicant’s amendment filed on November 8, 2021.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Momoi (US 2006/0134348) in view of Satou (US 2008/0003381).

    PNG
    media_image1.png
    330
    479
    media_image1.png
    Greyscale

Regarding claim 1, Momoi teaches a liquid crystal device (LCD 18 [0062, 0001]), comprising a liquid crystal layer (liquid crystal material 12 [0026], Fig. 1(a) shown above), a first substrate (glass substrate [0062]), a second substrate (two duplicates, glass substrates [0062]) and an alignment film (10 [0026]) made of low molecular thermosetting epoxy resins and polyamide acid (polyamic acid [0026]), which is inherently an insulating film since the epoxy resins and polyamide acid are well-known electrical insulators, wherein the liquid crystal layer 12 is arranged between the first substrate and the second substrate (liquid crystal materials between the alignment films (10) of the LCD [0026], spin spread onto the glass substrates [0062]; liquid crystal material, retained between the array substrate and the filter, claim 7), the first substrate includes an electrode 1 (pixel electrode 16 [0026], glass substrates having ITO (indium-tin-oxide) transparent electrodes respectively [0062]), the second substrate includes an electrode 2 (two duplicates …glass substrates having ITO (indium-tin-oxide) transparent electrodes respectively [0062]), the insulating film 10 is arranged between the electrode 1 (pixel electrode 16 [0026], Fig. 1(a)) on the first glass substrate and the electrode 2 on 
However, Satou teaches that in a liquid crystal device (display element [0007]), a polyester amide acid (polyester-polyamic acid (A1) [0014]) is obtained by adding a polyhydroxy compound (polyhydric hydroxy compound [0077] is … 1,4-butanediol [0017]) to a mixture of tetracarboxylic dianhydride (compound having two or more acid anhydride groups ([0077] is a tetracarboxylic dianhydride [0016]) and diamine ([0077]), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have obtained a polyester amide acid instead of the polyamide acid, by adding a polyhydroxy compound to the mixture of tetracarboxylic dianhydride and diamine, and allowing the resultant mixture to react, the polyester amide acid being then combined with the epoxy compound, the epoxy curing agent and the solvent to constitute the thermosetting polymer composition that is cured to form the insulating film, obtained by (a) applying the thermosetting polymer composition to the first and second substrates, and (b) heating the resulting material, in the liquid crystal device of Momoi, in order to obtain the desired combination of heat resistance, chemical resistance, flatness, adhesion, sputtering resistance and alignment characteristics, as taught by Satou.

Furthermore, Satou teaches that the epoxy compound is contained in an amount of 50 parts by weight ((20%x100/40%) epoxy resin (C) approximately 20 wt% [0033]) based on 100 parts by weight of the polyester amide acid (polyester-polyamic acid (A1) is contained in an amount of approximately 40 wt% [0033]) which is within the claimed range of 20 to 400 parts by weight, in the thermosetting polymer composition, for the purpose of providing the desired combination of heat resistance, chemical resistance, flatness, adhesion, sputtering resistance and alignment characteristics, as described above.  
Regarding claim 2, Momoi teaches that the insulating film 10 is in contact with the electrode 1(16, Fig. 1(a)).
Regarding claim 3, Momoi teaches that the insulating film 10 is also in contact with the electrode 2 (two duplicates … spin spread onto the glass substrates having ITO 
Regarding claim 7, Satou teaches that the polyester amide acid comprises a compound having a constitutional unit represented by formula (1) of Applicant (formula (1) [0021]) and a constitutional unit represented by formula (2) of Applicant (formula (2) [0021]), wherein R1 is a residue inherently obtained by eliminating two pieces of CO-O-CO- from the tetracarboxylic dianhydride, R2 is a residue inherently obtained by eliminating two pieces of NH2 from the diamine, and R3 is a residue inherently obtained by eliminating two pieces of –OH from the polyhydroxy compound, for the purpose of providing the desired combination of heat resistance, chemical resistance, flatness, adhesion, sputtering resistance and alignment characteristics, as described above.  
Regarding claim 8, Satou teaches that the tetracarboxylic dianhydride is one or more of 3,3',4,4'-diphenyl ether tetracarboxylic dianhydride, 3,3',4,4'-diphenylsulfone tetracarboxylic dianhydride, and 1,2,3,4-butanetetracarboxylic dianhydride (butanetetracarboxylic dianhydride [0064]), for the purpose of increasing the transparency ([0064]), as well as providing the desired combination of heat resistance, chemical resistance, flatness, adhesion, sputtering resistance and alignment characteristics, as described above.  
Regarding claim 9, Satou teaches that the diamine is one or more of 3,3'-diaminodiphenylsulfone and bis[4-(3-aminophenoxy)phenyl]sulfone, for the purpose of increasing the transparency ([0060]), as well as providing the desired combination of heat resistance, chemical resistance, flatness, adhesion, sputtering resistance and alignment characteristics, as described above.


    PNG
    media_image2.png
    103
    279
    media_image2.png
    Greyscale

However, Satou teaches that a compound (3) represented by a species of formula (3) of Applicant ([0178] shown above) where R4 of Applicant = an alkyl having 2 carbons, ring A of Applicant = 1, 3-cyclohexylene, Z1 of Applicant = single bond, a of Applicant = X1 = Y1 = fluorine, and X2 of Applicant = hydrogen, is included in the liquid crystal layer (liquid crystal composition [0178]), for the purpose of providing the liquid crystal device with the desired electro-optical activity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound represented by formula (3) of Applicant, in the liquid crystal layer of the liquid crystal device of Momoi, in order to obtain the desired electro-optical activity, as taught by Satou.
Regarding claim 19, Momoi teaches that the first and second substrates are each a glass plate (two duplicates …glass substrates having ITO (indium-tin-oxide) transparent electrodes respectively [0062]). 
Claims 4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Momoi in view of Satou, as applied to claims 1-3, 7-9, 11, 19 above, and further in view of Nakanishi (US 2005/0116200).


    PNG
    media_image3.png
    46
    121
    media_image3.png
    Greyscale

However, Nakanishi teaches that in a liquid crystal device comprising a liquid crystal layer, the liquid crystal layer includes a polymer obtained by polymerizing a composition containing compound (6) represented by formula (1c) ([0021], shown above) which is a species of formula (6) of Applicant, where Z5 of Applicant = a divalent group having 6 carbons obtained by eliminating hydrogen from a monocyclic hydrocarbon, and P1 and P2 are acrylate groups ([0023]) that are represented by formula (P-1) of Applicant in which M1 of Applicant = M2 of Applicant = M3 of Applicant = hydrogen, and which are species of polymerizable groups, to regulate the tilt direction of the liquid crystal molecules (turn over direction [00013]), for the purpose of reducing image-burn ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a polymer obtained by polymerizing a composition containing compound (6) represented by formula (6) of Applicant, in the liquid crystal layer of the liquid crystal device of Momoi, to regulate the tilt direction of the liquid crystal molecules, in order to reduce image-burn, as taught by Nakanishi.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Momoi in view of Satou, as applied to claims 1-3, 7-9, 11,19 above, and further in view of Fujihara (US 2010/0132989).
Momoi, as modified by Satou, teaches the liquid crystal device comprising the liquid crystal layer, the first substrate, the second substrate, and the insulating film that is a cured product of the thermosetting polymer composition, as described above.  Momoi fails to teach that the thermosetting polymer composition contains a photopolymerization initiator.
However, Fujihara teaches that a thermosetting polymer composition contains a photopolymerization initiator, so as to provide the desired photosensitivity ([0037]) for photo-patterning ([0156]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have contained a photopolymerization initiator in the thermosetting polymer composition forming the insulating film of the liquid crystal device of Momoi, as modified by Satou, in order to obtain the desired photosensitivity for photo-patterning, as taught by Fujihara.
Claims 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Momoi in view of Satou, as applied to claims 1-3, 7-9, 11,19 above, and further as evidenced by Wu (US 2005/0110938).
Momoi, as modified by Satou, teaches the liquid crystal device comprising the liquid crystal layer, the first substrate, the second substrate, and the insulating film that is a cured product of the thermosetting polymer composition, as described above.  

Wu teaches that the liquid crystal layer includes a liquid crystal light control layer (molecular structures of the liquid crystal could be changed and therefore varying levels of light are able to pass through them (or the light could be blocked completely) [0002]), the molecular structures of the liquid crystal being changed by current flow (electric field [0003]), such that the liquid crystal layer can be cloudy either during no current flow, or during current flow, for the purpose of providing the desired electro-optical light modulation.
Regarding claim 20, although Momoi fails to teach a light control window comprising the liquid crystal device, Momoi teaches that the liquid crystal layer includes a liquid crystal light control layer (voltage-transmittance ratio of the liquid crystal materials [0022]) which is suitably used in a light control window, such as a shutter, as evidenced by Wu.
Wu teaches that the liquid crystal layer includes a liquid crystal light control layer (molecular structures of the liquid crystal could be changed and therefore varying levels of light are able to pass through them (or the light could be blocked completely) [0002]), the molecular structures of the liquid crystal being changed by current flow (electric field [0003]), which is suitably used in a light control window, such as a shutter ([0002]).
Regarding claim 21, Momoi teaches a liquid crystal display apparatus comprising the liquid crystal device (LCD [0001]), the liquid crystal display apparatus ordinarily 
Wu teaches that a liquid crystal display apparatus comprising the liquid crystal device (LCD [0001]), ordinarily comprises a light source apparatus (back light [0002]), for the purpose of providing the desired colored light display (light a single pixel, each individual pixel is able to show the desired color [0002]).

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new embodiment in the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Fukumura (Google Patents English translation of JP 2005105264A) teaches a liquid crystal device comprising an insulating film (item (23), page 4a) that is a cured product (cured film, item (18), page 4a) of a thermosetting resin composition containing polyester amide acid, an epoxy compound, an epoxy curing agent and a solvent (item (1), page 2a), and wherein the polyester amide acid is obtained by allowing a mixture of tetracarboxylic dianhydride, diamine and a polyhydroxy compound to react (obtained by reacting tetracarboxylic dianhydride, a diamine and a polyvalent hydroxy compound as essential components, the polyester amide acid, item (1), page 2a), the thermosetting composition satisfies the expressions of Applicant (1.3 = Z/Y, 0.7≤ (Y+Z)/X ≤ 0.8, paras 4-5 of page 6a), the epoxy compound th para of page 8a), and the insulating film is obtained by (a) applying the thermosetting polymer composition to a substrate (applied to the substrate surface, 6th para of page 9a) of the liquid crystal device, and (b) heating the resulting material (cured film can be obtained by heat treatment at 250 C, 6th para of page 9a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782